DETAILED ACTION
An after final amendment was received and entered on 11/10/2021.
Claim 20 was canceled.
Claims 16, 17, 19, 21, 25-28, 32, 33, and 35 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thi Dio on 11/17/2021.

The application has been amended as follows: 


	In claim 16, part b) was rewritten as follows:
--b) contacting the biological sample to at least one SERS-active reagent, said reagent:
(i) comprises one or more SERS-active surface which is covalently-modified with one or more dithiol-modified single stranded DNA aptamer comprising the nucleotide sequence of SEQ ID NO: 71 or 72: and
(ii) said one or more aptamer is covalently attached via a modified base to
one or more Raman-active marker;--

Claims 27 and 35 were rewritten as follows:
--27. The method according to claim 16, wherein the OspA analyte is
selected from the group consisting of peptide, polypeptide, protein, and lipoprotein.--
and
--35. The method according to claim 19, wherein the OspA analyte is
selected from the group consisting of peptide, polypeptide, protein, and lipoprotein.--

Conclusion
Claims 16, 17, 19, 21, 25-28, 32, 33, and 35. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635